DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 27 May 2022 has been entered in full.  Claims 4, 8, 10, 12-14, 18-20, 22, 24-26, 28, 30, 33, 37, and 42 are canceled.  Claims 1-3, 11, 15-17, 21, 23, 27, 29, 31, 32, 34-36, and 38-41 remain withdrawn from consideration.  Claims 5-7 and 9 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to claim 5 for informalities as set forth at pp. 2-3 of the previous Office action (mailed 30 December 2021) is withdrawn in view of the amended claim (received 27 May 2022).
The rejection of claims 7 and 9 under 35 U.S.C. 112(b) as set forth at p. 3 of the previous Office action (mailed 30 December 2021) is withdrawn in view of the amended claims (received 27 May 2022).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The rejection is maintained for the reasons set forth at pp. 4-7 of the previous Office action (mailed 30 December 2021) and for the reasons discussed below.
Applicant’s arguments (pp. 9-11, remarks received 27 May 2022) have been fully considered but are not found to be persuasive for the following reasons. 
Applicant argues that the claims have been amended to recite “inducing an innate lymphoid cell (ILC) Type 2 inflammatory response in a subject” and “IL-25 and a peptide agonist of Nmur1.”  Applicant points to [0075], [0080], and Table 1 as providing references and/or sequences for the administered agents.  Applicant points to [0082]-[0090] as discussing modifications for advantageous therapeutic properties.  Applicant urges that such are well-known in the art.
This has been fully considered but is not found to be persuasive.  The patient population recited in the claims is still unlimited in that an ILC Type 2 inflammatory response can be induced in any subject.  The information given about IL-25 and Nmur1 structures at paragraphs [0075], [0080], and Table 1 are all expressly exemplary, and thus other structures are also encompassed by the claims.  The only meaningful limitation added by the claims is the requirement that the Nmur1 agonist must be a peptide.  However, the peptide can be of any sequence, and thus this is still an incredible broad recitation.  Regarding [0082]-[0090], such general allusions to prior art methods of altering therapeutic agents does not constitute specific guidance regarding which structures will be suitable for use in the claimed methods.  Rather, it is an invitation to experiment to identify agents that will be effective.  “Make and screen” is inadequate guidance for an enabling disclosure.
Applicant argues that a working example is provided showing an ILC Type 2 inflammatory response is induced in mice by administration of IL-25 and NMU.  Specifically, Applicant points to [0299] as showing a synergy between IL-25 and NMU in vivo.  
This has been fully considered but is not found to be persuasive.  First, a working example describing administration of wild type IL-25 and wild type neuromedin U which allegedly shows synergy is not commensurate in scope with the claims, which includes administration of any IL-25 (including derivatives) and any Nmur1 peptide agonist.  Second, synergy is not per se unexpected.  See MPEP § 716.02(a)(I) and Ex parte NutraSweet Co., 19 USPQ2d 1586 (BPAI 1991).  Finally, an induction of ILC Type 2 inflammation in lungs is not therapeutically desirable.
Applicant further points to [0121] as discussing evidence and a scientific rationale for treating cancer, in that increasing IL-5 and eosinophils suppresses tumors. 
This has been fully considered but is not found to be persuasive.  Again, a working example describing administration of wild type IL-25 and wild type neuromedin U which shows increasing IL-5 and eosinophils is not commensurate in scope with the claims, which includes administration of any IL-25 (including derivatives) and any Nmur1 peptide agonist.  Second, it is not clear that increasing IL-5 and eosinophils is sufficient to suppress tumors of any type and at any stage, let alone be therapeutically beneficial for other subjects as claimed.
Applicant takes issue with the references cited in the Office action since none of them speak to the combination therapy claimed.  Applicant contends that the specification acknowledges that monotherapies do not induce the inflammatory response, referring to [0299] and the figures.
This has been fully considered but is not found to be persuasive.  As some of the claims still recite cancer, what was known about the effects of the administered agents on cancer is still relevant to the question of enablement.  For example, since the prior art indicates that administration of NMU induces mammary cancer (a type of solid tumor) in rats (Belobrajdic et al., of record), evidence that the agent alone or in combination is therapeutically beneficial for treatment or prevention of any disease including a solid tumor would be probative of enablement.
For all of these reasons, the rejection is maintained.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
03 June 2022